DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 09/23/2021 are acknowledged and have been considered. 
	Regarding the objection to the claims, the amendment to claim 8 is acknowledged and has been considered. Accordingly, the objection to claim 8 is withdrawn. 

Status of Claims
	Claims 1-20 were previously pending in the application, with claims 13-20 having been previously withdrawn as being drawn to a nonelected Group of Invention. 
	As of the amendments filed 09/23/2021, pending claims 1, 3-4, and 6-12 are amended (withdrawn claims 13, 15-16, and 20 are also amended); previously pending claim 2 and withdrawn claims 14 and 19 are canceled; and claims 21-23 are newly added. 
	On page 8 of the remarks filed on 09/23/2021, Applicant indicated that claims 1, 3-13, 15-18, and 20-23 will be pending upon entry of this amendment. Examiner respectfully submits that claims 13-20 were previously withdrawn for being drawn to a nonelected Group of Invention. Although the amendments to withdrawn claims 13, 15-16, and 20 are acknowledged and entered, claims 13-20 nonetheless remain withdrawn. 
	Accordingly, claims 1, 3-12, and 21-23 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarojam et al. (US 2014/0194742 A1, hereinafter "Sarojam") in view of Kim (KR 10-0951595 B1, hereinafter "Kim").

	Regarding claim 1, Sarojam discloses: 
A system ("ultrasound imaging system 100" Sarojam: [0018]), comprising:
an ultrasound probe ("probe 120" Sarojam: [0020]);
a computing device ("ultrasound imaging system includes a scan system 110" Sarojam: [0019]; [The scan system 10 of Sarojam's invention represents the computing device of the claimed invention.]) coupled to the ultrasound probe ("scan system 110 may be physically connected to the probe 120" Sarojam: [0019]) and operable to receive ultrasound signals from the ultrasound probe ("pulsed ultrasonic signals are back-scattered from structures in the body, like blood cells or muscular tissue, to produce echoes that return to the elements 124. The echoes are converted into electrical signals, or ultrasound data, by the elements 124 and the electrical signals are received by a receiver 113. The electrical signals representing the received echoes are passed through a receive beamformer 114 that outputs ultrasound data" Sarojam: [0019]; [As shown in Fig. 1 of Sarojam's disclosure, the receiver 113 and receive beamformer 114 are part of the scan system 110; thus, the scan system 110 (representing the computing device) receives electrical signals/ultrasound data from the transducer elements 124 of the probe.]), the computing device (“scan system 110” Sarojam: [0019]) including:
a motion sensor that senses motion of the computing device ("motion sensing system 119 provided along with the scan system 110 is used to detect the position and orientation of the scan system 110" Sarojam: [0021]);
a display that displays ultrasound images ("processor 117 may process the data into images for display on the display device 115" Sarojam: [0020]) associated with the ultrasound signals received from 
an image display controller ("processor 117 may process the data into images for display on the display device 115" Sarojam: [0020]) coupled to the motion sensor ("movements of the scan system/gestures are identified by the motion sensing system 119 and communicated to the processor 117" Sarojam: [0022]) and the display ("processor 117 is also in communication with a display device 115" Sarojam: [0020]; [The processor 117/user interface 118 of Sarojam's invention represent the image display controller, and are shown in Fig. 1 to be coupled to both the motion sensing system 119 (representing the motion sensor) and the display device 115 (representing the display).]), the image display controller being operable to control ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) ultrasound images based on the sensed motion ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]).
	Although Sarojam discloses clearly controlling display parameters, which would certainly include position and size of a region of interest box, Sarojam is not being relied upon for teaching: 
color Doppler ultrasound images; 
control at least one of a position of a region of interest box or a size of the region of interest box within a field of view of the color Doppler ultrasound images. 
However, in a similar invention in the same field of endeavor, Kim teaches "an ultrasound system for forming a speed table corresponding to the color map, and providing blood flow image information corresponding to a specific pixel of the color flow image based on the formed color map-
color Doppler ultrasound images ("ultrasound system uses a Doppler Effect to provide a color flow image" Kim); 
control at least one of a position of a region of interest box or a size of the region of interest box within a field of view of the color Doppler ultrasound images ("receiving input from the user, region of interest setting information including position and size information of the region of interest set in the color flow image" Kim). 
To fully clarify, Sarojam is being relied upon for teaching every limitation of amended claim 1 except for the requirement that the ultrasound images are color Doppler ultrasound images. As previously described in the 35 U.S.C. 102 rejection of claim 1 in the previous Office Action, Sarojam discloses controlling at least one parameter ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) associated with the displayed ultrasound images based on the sensed motion ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]). Furthermore, Sarojam was also previously relied upon for disclosing control of the position of the region of interest box and control of the size of the region of interest box, as described in the 35 U.S.C. 103 rejections of claims 3 and 4 in the previous Office Action. The only aspects of amended claim 1 that are not disclosed by Sarojam are color Doppler ultrasound images and the control of the display parameters when the images being displayed are color Doppler ultrasound images. 


Regarding claim 3, the combination of Sarojam and Kim discloses: 
The system of claim 1, as described above.
	Sarojam further discloses: 
wherein the image display controller is operable to control the position of the region of interest box ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) within a field of view of the ultrasound images based on the sensed motion ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]).
Sarojam remains silent on: 
of the color Doppler ultrasound images.
	Examiner respectfully notes that Sarojam is being relied upon for all of the limitations of claim 3 except for the color Doppler ultrasound images, as indicated through the underlined portion above. Conversely, the secondary reference, Kim, is being relied upon for the teaching of the color Doppler images, as described below. 
However, in a similar invention in the same field of endeavor, Kim teaches "an ultrasound system for forming a speed table corresponding to the color map, and providing blood flow image information corresponding to a specific pixel of the color flow image based on the formed color map-speed mapping table" (Kim), which includes an "input unit [that] receives color box setting information including position and size information of the color box from the user" (Kim):
control the position of the region of interest box within a field of view of the color Doppler ultrasound images ("receiving input from the user, region of interest setting information including position and size information of the region of interest set in the color flow image" Kim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "conventional ultrasound system does not provide blood flow image information, particularly blood flow velocity information, corresponding to the color of a specific pixel in a color flow image, so that the user may not accurately determine the blood flow velocity from the color of the specific pixel" (Kim). Accordingly, "blood flow image information of at least one pixel corresponding to the ROI may be provided, and the user may accurately determine the blood flow velocity based on the blood flow image information" (Kim).

Regarding claim 4, the combination of Sarojam and Kim discloses: 
The system of claim 3, as described above.
	Sarojam further discloses: 
wherein the image display controller is operable to control the size of the region of interest box ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) within the field of view of the color Doppler ultrasound images based on the sensed motion ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]).
Sarojam remains silent on: 
control the size of the region of interest box within the field of view of the color Doppler ultrasound images.
	Examiner respectfully notes that Sarojam is being relied upon for all of the limitations of claim 4 except for the color Doppler ultrasound images, as indicated through the underlined portion above. Conversely, the secondary reference, Kim, is being relied upon for the teaching of the color Doppler images, as described below. 
However, in a similar invention in the same field of endeavor, Kim teaches "an ultrasound system for forming a speed table corresponding to the color map, and providing blood flow image information corresponding to a specific pixel of the color flow image based on the formed color map-speed mapping table" (Kim), which includes an "input unit [that] receives color box setting information including position and size information of the color box from the user" (Kim):
of the color Doppler ultrasound images ("receiving input from the user, region of interest setting information including position and size information of the region of interest set in the color flow image" Kim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "conventional ultrasound system does not provide blood flow image information, particularly blood flow velocity information, corresponding to the color of a specific pixel in a color flow image, so that the user may not accurately determine the blood flow velocity from the color of the specific pixel" (Kim). Accordingly, "blood flow image information of at least one pixel corresponding to the ROI may be provided, and the user may accurately determine the blood flow velocity based on the blood flow image information" (Kim).

Regarding claim 5, the combination of Sarojam and Kim discloses: 
The system of claim 1, as described above. 
	Sarojam further discloses:
wherein the motion sensor includes at least one of an accelerometer, a gyroscope, a 2D camera, a 3D camera, and an optical sensor ("motion sensing system includes at least one sensor selected from the group comprising of an accelerometer, a gyro sensor, and a magnetic sensor" Sarojam: [0005]).

Regarding claim 6, the combination of Sarojam and Kim discloses: 
The system of claim 1, as described above. 
	Sarojam further discloses:
any of three orthogonal directions" Sarojam: [0035]), and the image display controller is operable to control ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) ultrasound images based on the sensed translational ("motion sensing system 119 may be used to detect translations, such as moving the scan system 110 up and down" Sarojam: [0036]) or rotational motion ("motion sensing system 119 may be used to detect rotations" Sarojam: [0036]; "motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]).
Sarojam remains silent on: 
control the at least one of the position of the region of interest box or the size of the region of interest box within the field of view of the color Doppler ultrasound images. 
	Similarly to claims 3 and 4 above, Examiner respectfully notes that Sarojam is being relied upon for all of the limitations of claim 6 except for the color Doppler ultrasound images. Conversely, the secondary reference, Kim, is being relied upon for the teaching of the color Doppler images, as described below. 
However, in a similar invention in the same field of endeavor, Kim teaches "an ultrasound system for forming a speed table corresponding to the color map, and providing blood flow image 
control the at least one of the position of the region of interest box or the size of the region of interest box within the field of view of the color Doppler ultrasound images ("receiving input from the user, region of interest setting information including position and size information of the region of interest set in the color flow image" Kim). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "conventional ultrasound system does not provide blood flow image information, particularly blood flow velocity information, corresponding to the color of a specific pixel in a color flow image, so that the user may not accurately determine the blood flow velocity from the color of the specific pixel" (Kim). Accordingly, "blood flow image information of at least one pixel corresponding to the ROI may be provided, and the user may accurately determine the blood flow velocity based on the blood flow image information" (Kim).

	Regarding claim 7, the combination of Sarojam and Kim discloses: 
The system of claim 1, as described above. 
Sarojam further discloses:
wherein the motion sensor includes a three-axis accelerometer ("accelerometer 137 may be a 3-axis accelerometer" Sarojam: [0035]) operable to sense translational ("motion sensing system 119 may be used to detect translations, such as moving the scan system 110 up and down" Sarojam: [0036]) or 
and the image display controller is operable to control three separate parameters associated with the displayed ultrasound images ("based on the gesture, the scan system can control operations like selecting an imaging mode, changing the scan parameters, freeze/unfreeze image, store/print image, etc. The example need not be limited to these" Sarojam: [0050]; "gestures of the scan system 110 such as flick, up or down movement, holding the scan system 110 without any movement for some time could be defined to perform some instructions such as print, save, freeze, rotate, zoom etc. The examples need not be limited to these" Sarojam: [0026]; [Sarojam thus discloses controlling more than three separate parameters associated with the displayed ultrasound images, and further discloses that the examples are not limited to the parameters listed.]),
each of the three separate parameters being controllable by the image display controller based on sensed motion of the computing device along or about a respective one of the three orthogonal axes ("motion sensing system 119 may be used to detect many different types of motion. For example, motion sensing system 119 may be used to detect translations, such as moving the scan system 110 up and down (also referred to as heaving), moving the scan system 110 left and right (also referred to as swaying), and moving the scan system 110 forward and backward (also referred to as surging). Additionally, the motion sensing system 119 may be used to detect rotations, such as tilting the scan system 110 forward and backward (also referred to as pitching), turning the scan system 110 left and right (also referred to as yawing), and tilting the scan system 110 from side to side (also referred to as rolling)" Sarojam: [0036]).
Sarojam remains silent on: 
displayed color Doppler ultrasound images. 

displayed color Doppler ultrasound images (“display a color flow image including a color map based on the obtained Doppler signal” Kim: Abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "conventional ultrasound system does not provide blood flow image information, particularly blood flow velocity information, corresponding to the color of a specific pixel in a color flow image, so that the user may not accurately determine the blood flow velocity from the color of the specific pixel" (Kim). Accordingly, "blood flow image information of at least one pixel corresponding to the ROI may be provided, and the user may accurately determine the blood flow velocity based on the blood flow image information" (Kim).

	Regarding claim 9, the combination of Sarojam and Kim discloses: 
The system of claim 1, as described above. 
	Sarojam further discloses: 
wherein the computing device further includes a user interface operable to receive user input ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to control the input of patient data" Sarojam: [0019]),

wherein the image display controller is operable to control the ultrasound images ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]) only when in the motion-based control mode ("input a command to select or activate a specific mode" Sarojam: [0041]).
Sarojam remains silent on: 
control the at least one of the position of the region of interest box or the size of the region of interest box within the field of view of the color Doppler ultrasound images. 
However, in a similar invention in the same field of endeavor, Kim teaches "an ultrasound system for forming a speed table corresponding to the color map, and providing blood flow image information corresponding to a specific pixel of the color flow image based on the formed color map-speed mapping table" (Kim), which includes an "input unit [that] receives color box setting information including position and size information of the color box from the user" (Kim):
control the at least one of the position of the region of interest box or the size of the region of interest box within the field of view of the color Doppler ultrasound images ("receiving input from the user, region of interest setting information including position and size information of the region of interest set in the color flow image" Kim). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "conventional ultrasound system does not provide blood flow image information, particularly blood flow velocity information, corresponding to the color of a specific pixel in a color flow image, so that the user may not accurately determine the blood flow velocity from the color of the specific pixel" (Kim). Accordingly, "blood flow image information of at least one pixel corresponding to the ROI may be provided, and the user may accurately determine the blood flow velocity based on the blood flow image information" (Kim).

	Regarding claim 10, the combination of Sarojam and Kim discloses: 
The system of claim 9, as described above. 
	Sarojam further discloses: 
wherein the computing device is operable to determine an initial position of the computing device ("motion sensing system 119 detects the position and orientation of the scan system" Sarojam: [0024]) upon entry of the motion-based control mode ("In this mode, the motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions." Sarojam: [0025]),
and the image display controller is operable to control the at least one of the position of the region of interest box or the size of the region of interest box ("various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc." Sarojam: [0025]; ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) based on sensed motion of the computing device with respect to the initial position ("gestures of the scan system 110 is identified by the motion sensing system 119, the corresponding 

Regarding claim 11, the combination of Sarojam and Kim discloses: 
The system of claim 9, as described above. 
	Sarojam further discloses: 
wherein the image display controller is operable to selectively enter the motion-based control mode based on a first user input received via the user interface ("input a command to select or activate a specific mode" Sarojam: [0041]; "inputting a command to select a mode of operation" Sarojam: Claim 10) and to control a first parameter associated with the displayed ultrasound images based on the sensed motion in the motion-based control mode ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]; [In Sarojam's invention, the first user input is represented by a gesture of the scan system 110, and the first parameter could be, for example, selecting the desired area in the image (representing the size of the region of interest box).]),
and the image display controller is operable to control a second parameter ("GUI 133 also includes a plurality of soft keys 132 or icons, each controlling an image parameter, a scan function, or another selectable feature" Sarojam: [0045]) associated with the displayed ultrasound images based on a second user input received via the user interface ("During the image processing mode, either the scan system or various steps in processing of the image data could be controlled by the detected gestures" Sarojam: [0050]; [In Sarojam's invention, the second user input is represented by use of the soft keys 132 or icons, 
Sarojam remains silent on: 
displayed color Doppler ultrasound images. 
However, in a similar invention in the same field of endeavor, Kim teaches "an ultrasound system for forming a speed table corresponding to the color map, and providing blood flow image information corresponding to a specific pixel of the color flow image based on the formed color map-speed mapping table" (Kim), which includes an "input unit [that] receives color box setting information including position and size information of the color box from the user" (Kim):
displayed color Doppler ultrasound images (“display a color flow image including a color map based on the obtained Doppler signal” Kim: Abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "conventional ultrasound system does not provide blood flow image information, particularly blood flow velocity information, corresponding to the color of a specific pixel in a color flow image, so that the user may not accurately determine the blood flow velocity from the color of the specific pixel" (Kim). Accordingly, "blood flow image information of at least one pixel corresponding to the ROI may be provided, and the user may accurately determine the blood flow velocity based on the blood flow image information" (Kim).

Regarding claim 12, the combination of Sarojam and Kim discloses: 
The system of claim 11, as described above. 

wherein the first parameter includes the position of a region of interest box associated with the color Doppler ultrasound images,
and the second parameter includes the size of the region of interest box.
However, in a similar invention in the same field of endeavor, Kim teaches "an ultrasound system for forming a speed table corresponding to the color map, and providing blood flow image information corresponding to a specific pixel of the color flow image based on the formed color map-speed mapping table" (Kim), which includes an "input unit [that] receives color box setting information including position and size information of the color box from the user" (Kim):
wherein the first parameter includes the position of a region of interest box associated with the color Doppler ultrasound images ("receiving input from the user, region of interest setting information including position and size information of the region of interest set in the color flow image" Kim),
and the second parameter includes the size of the region of interest box ("receiving input from the user, region of interest setting information including position and size information of the region of interest set in the color flow image" Kim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "conventional ultrasound system does not provide blood flow image information, particularly blood flow velocity information, corresponding to the color of a specific pixel in a color flow image, so that the user may not accurately determine the blood flow velocity from the color of the specific pixel" (Kim). .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sarojam in view of Kim, further in view of Jenaro et al. (US 2019/0105016 A1, hereinafter "Jenaro").

Regarding claim 8, the combination of Sarojam and Kim discloses: 
The system of claim 7, as described above. 
	While Sarojam certainly discloses the control of three separate parameters, as described with respect to claim 7 above, Sarojam remains silent on: 
wherein the three separate parameters include 
a position of the region of interest box associated with the color Doppler ultrasound image along a first direction, 
a position of the region of interest box along a second direction that is orthogonal to the first direction, 
and the size of the region of interest box.
However, in a similar invention in the same field of endeavor, Kim teaches "an ultrasound system for forming a speed table corresponding to the color map, and providing blood flow image information corresponding to a specific pixel of the color flow image based on the formed color map-speed mapping table" (Kim), which includes an "input unit [that] receives color box setting information including position and size information of the color box from the user" (Kim):
wherein the three separate parameters include 
a position of the region of interest box associated with the color Doppler ultrasound image along a first direction ("input unit for receiving, from a user, color box setting information including position and size information of the color box and ROI setting information including position and size information of the ROI set in the color flow image" Kim), 
and the size of the region of interest box ("input unit for receiving, from a user, color box setting information including position and size information of the color box and ROI setting information including position and size information of the ROI set in the color flow image" Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "conventional ultrasound system does not provide blood flow image information, particularly blood flow velocity information, corresponding to the color of a specific pixel in a color flow image, so that the user may not accurately determine the blood flow velocity from the color of the specific pixel" (Kim). Accordingly, "blood flow image information of at least one pixel corresponding to the ROI may be provided, and the user may accurately determine the blood flow velocity based on the blood flow image information" (Kim).
The combination of Sarojam and Kim remains silent on: 
a position of the region of interest box along a second direction that is orthogonal to the first direction. 
However, in a similar invention in the same field of endeavor, Jenaro teaches a system and method for ultrasound imaging that includes the ability for a user to "select the volume-of-interest (VOI) 510 in response to user input entered through the user interface 115" (Jenaro: [0034]): 
a position of the region of interest box along a second direction that is orthogonal to the first direction ("user may, for instance, select a region-of-interest (i.e., a 2D region) from a 2D image generated from ultrasound data. The user may than input commands to select a thickness of the 2D region in a direction perpendicular to the plane of the 2D image" Jenaro: [0034]). 
. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarojam in view of Kim, further in view of Feinstein (US 10031657 B2, hereinafter "Feinstein").

Regarding claim 21, the combination of Sarojam and Kim discloses: 
The system of claim 1, as described above. 
	Sarojam further discloses: 
wherein the image display controller is operable to detect rotational motions along three separate, orthogonal axes ("the motion sensing system 119 may be used to detect rotations, such as tilting the scan system 110 forward and backward (also referred to as pitching), turning the scan system 110 left and right (also referred to as yawing), and tilting the scan system 110 from side to side (also referred to as rolling)" Sarojam: [0036]; "gestures of the scan system 110 is identified by the motion sensing system 119, the corresponding data preferably in terms of position and orientation of the scan system 110 is communicated to the processor 117" Sarojam: [0024]), and is operable to adjust the displayed region of change a scanning or display parameter, and the like" Sarojam: [0019]) based on these rotational motions ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]). 
The combination of Sarojam and Kim are not being relied upon for explicitly teaching: 
wherein the image display controller is operable to move the position of the region of interest box along a first direction in response to the sensed motion indicating a rotation of the computing device about a first axis that is transverse to the first direction.
However, in a similar invention in the same field of endeavor, Feinstein teaches “electronic devices with a display operable to scroll a virtual display of contents” (Abstract), “which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2): 
wherein the image display controller is operable to move the position of the region of interest box along a first direction in response to the sensed motion indicating a rotation of the computing device about a first axis that is transverse to the first direction (“Referring to FIG. 2, the device uses the first rotation axis 60 set along the roll axis of the device to translate the device's tilt changes along arrow 64 into rightwards horizontal scrolling of the screen view 42 over the contents view 50” Feinstein: Col. 7, Fig. 2; “Roll rotations cause changes in the main horizontal direction (also referred to as the “X” direction)” Feinstein: Col. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the systems and methods for tilt-based scrolling as taught by Feinstein. One of ordinary skill in the art would have been motivated to make this modification because of the potential problems caused by using touch-based control (“gestures normally require cumbersome, two-hand operation as the user holds the device with one hand and performs the gesture with the other. These touch gestures may cause unhealthy ergonomic strains on users, particularly when the user attempts to perform a single hand Flick gesture. Even if the user is somehow able to perform touch commands with only one hand, the fingers that touch the screen are still always in the way, obstructing the screen view. Touch screen gestures often cause unintended activation of links that may be present on the screen during scrolling, and result in fingerprints and dirt being left on the screen. When the virtual display size is much larger than the screen size, many repeated touch screen commands are necessary for scrolling the contents” Feinstein: Col. 1-2). These problems are avoided by using an alternative to touch screen commands, such as “a view navigation system based on motion, which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2). 

Regarding claim 22, the combination of Sarojam, Kim, and Feinstein discloses: 
The system of claim 21, as described above. 
	Sarojam further discloses: 
wherein the image display controller is operable to detect rotational motions along three separate, orthogonal axes ("the motion sensing system 119 may be used to detect rotations, such as tilting the scan system 110 forward and backward (also referred to as pitching), turning the scan system 110 left and right (also referred to as yawing), and tilting the scan system 110 from side to side (also referred to as rolling)" Sarojam: [0036]; "gestures of the scan system 110 is identified by the motion sensing system 119, the corresponding data preferably in terms of position and orientation of the scan system 110 is change a scanning or display parameter, and the like" Sarojam: [0019]) based on these rotational motions ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]). 
The combination of Sarojam and Kim are not being relied upon for explicitly teaching: 
wherein the image display controller is operable to move the position of the region of interest box along a second direction in response to the sensed motion indicating a rotation of the computing device about a second axis that is transverse to the second direction.
However, in a similar invention in the same field of endeavor, Feinstein teaches “electronic devices with a display operable to scroll a virtual display of contents” (Abstract), “which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2): 
wherein the image display controller is operable to move the position of the region of interest box along a second direction in response to the sensed motion indicating a rotation of the computing device about a second axis that is transverse to the second direction (“the second rotation axis 62 set along the pitch axis of the device to translate the device's tilt changes along arrow 68 into downwards vertical scrolling” Feinstein: Col. 7, Fig. 2; “pitch rotations cause changes in the main vertical direction (also referred to as the “Y” direction)” Feinstein: Col. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the systems and methods for tilt-based scrolling as taught by Feinstein. One of ordinary skill in the art would have been motivated to make this modification because of the potential problems caused by using touch-based control (“gestures normally require cumbersome, two-hand operation as the user holds the device with one hand and performs the gesture with the other. These touch gestures may cause unhealthy ergonomic strains on users, particularly when the user attempts to perform a single hand Flick gesture. Even if the user is somehow able to perform touch commands with only one hand, the fingers that touch the screen are still always in the way, obstructing the screen view. Touch screen gestures often cause unintended activation of links that may be present on the screen during scrolling, and result in fingerprints and dirt being left on the screen. When the virtual display size is much larger than the screen size, many repeated touch screen commands are necessary for scrolling the contents” Feinstein: Col. 1-2). These problems are avoided by using an alternative to touch screen commands, such as “a view navigation system based on motion, which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2). 

Regarding claim 23, the combination of Sarojam, Kim, and Feinstein discloses: 
The system of claim 22, as described above. 
	Sarojam further discloses: 
wherein the image display controller is operable to detect rotational motions along three separate, orthogonal axes ("the motion sensing system 119 may be used to detect rotations, such as tilting the scan system 110 forward and backward (also referred to as pitching), turning the scan system 110 left and right (also referred to as yawing), and tilting the scan system 110 from side to side (also referred to as rolling)" Sarojam: [0036]; "gestures of the scan system 110 is identified by the motion sensing system 119, the corresponding data preferably in terms of position and orientation of the scan system 110 is change a scanning or display parameter, and the like" Sarojam: [0019]) based on these rotational motions ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]). 
The combination of Sarojam and Kim are not being relied upon for explicitly teaching: 
wherein the image display controller is operable to change the size of the region of interest box in response to the sensed motion indicating a rotation of the computing device about a third axis that is transverse to the first axis and the second axis.
However, in a similar invention in the same field of endeavor, Feinstein teaches “electronic devices with a display operable to scroll a virtual display of contents” (Abstract), “which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2): 
wherein the image display controller is operable to change the size of the region of interest box in response to the sensed motion indicating a rotation of the computing device about a third axis that is transverse to the first axis and the second axis ("In such arrangement the scrolling is determined directly from the roll and pitch rotations, so that any tilt changes along the axis perpendicular to the plane of the screen view (yaw axis) may be ignored or used for optional user commands like zooming or control functions" Feinstein: Col. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the systems and methods for tilt-based scrolling as taught by Feinstein. One of ordinary skill in the art would have been motivated to make this modification because of the potential problems caused by using touch-based control (“gestures normally require cumbersome, two-hand operation as the user holds the device with one hand and performs the gesture with the other. These touch gestures may cause unhealthy ergonomic strains on users, particularly when the user attempts to perform a single hand Flick gesture. Even if the user is somehow able to perform touch commands with only one hand, the fingers that touch the screen are still always in the way, obstructing the screen view. Touch screen gestures often cause unintended activation of links that may be present on the screen during scrolling, and result in fingerprints and dirt being left on the screen. When the virtual display size is much larger than the screen size, many repeated touch screen commands are necessary for scrolling the contents” Feinstein: Col. 1-2). These problems are avoided by using an alternative to touch screen commands, such as “a view navigation system based on motion, which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2). 

Response to Arguments
Applicant argues the following:	

Applicant submits that amended claim 1 recites, in part, “the image display controller being operable to control at least one of a position of a region of interest box or a size of the region of interest box within a field of view of the color Doppler ultrasound images based on the sensed motion.” Applicant further submits that Sarojam fails to disclose or suggest at least the above recited feature of amended claim 1. 

Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Applicant’s arguments are not persuasive for the reasons identified below. 
the amendments to claim 1 to include color Doppler ultrasound images have necessitated a new ground of rejection. Accordingly, amended independent claim 1 is presently rejected under 35 U.S.C. 103 over Sarojam in view of Kim. 

Applicant further argues: 

	Applicant submits that nowhere does Sarojam disclose or suggest movement or control of a position or size of a displayed region of interest box during image acquisition. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., control of a position or size of a displayed region of interest box during image acquisition) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner respectfully submits that claim 1 does not have a requirement of being performed during image acquisition. For this reason, the argument that the prior art reference does not disclose control of a displayed region of interest during image acquisition is moot, as this is not required by the claim. 

Applicant further argues: 

Applicant submits that instead, Sarojam merely teaches that the probe motion may be controlled in the image acquisition mode. 

	In response, Examiner respectfully submits that this argument is not persuasive, as Sarojam does in fact disclose control of a displayed region of interest box (“user interface 118 may be used to control operation of the ultrasound imaging system 100, including, to control the probe 120, to control the input of patient data, to change a scanning or display parameter, and the like” Sarojam: [0019]). 

Applicant further argues the following:

	Applicant submits that nowhere does Sarojam disclose or suggest controlling a position or size of a displayed ROI box during image acquisition, and further submits that Sarojam is completely silent with respect to color Doppler imaging and control of any specific displayed parameter, much less control of a size or position of a displayed ROI box. 

	In response, Examiner respectfully submits that this argument is not persuasive, because as described with respect to the argument directly above, Sarojam does in fact disclose control of a displayed region of interest box (“user interface 118 may be used to control operation of the ultrasound imaging system 100, including, to control the probe 120, to control the input of patient data, to change a scanning or display parameter, and the like” Sarojam: [0019]).
	Regarding the argument that Sarojam is silent with respect to color Doppler imaging, in light of the amendments to independent claim 1, this particular individual argument is persuasive. However, as necessitated by the amendments to claim 1, independent claim 1 as amended is rejected under a new ground of rejection under 35 U.S.C. 103 over Sarojam in view of Kim. Examiner respectfully submits that Kim teaches color Doppler ultrasound imaging. 
	Regarding the argument that Sarojam is silent with respect to control of any specific displayed parameter, much less control of a size or position of a displayed ROI box, this argument is not persuasive. Sarojam discloses control of a plethora of displayed parameters (“user interface 118 may be used to control operation of the ultrasound imaging system 100, including, to control the probe 120, to control the input of patient data, to change a scanning or display parameter, and the like” Sarojam: [0019]), and certainly discloses control of a size or position of a displayed ROI box (“various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc” Sarojam: [0025]). 



Applicant submits that Sarojam cannot reasonably be said to anticipate or render obvious independent claim 1, and further submits that claims 5-7 and 9-11 depend from claim 1 and are therefore allowable for at least the same reasons as above relative to claim 1. 

In response, Examiner respectfully submits that despite the arguments regarding Sarojam being unpersuasive, a new ground of rejection is applied for independent claim 1 as necessitated by the amendments to the claim. Regardless, independent claim 1 remains rejected, and thus dependent claims 5-7 and 9-11 also remain rejected. Each of these dependent claims is addressed individually in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant argues the following: 

Applicant submits that each of claims 3, 4, and 12 depends from independent claim 1, and the deficiencies of Sarojam with respect to claim 1 are discussed above. Applicant further submits that Kim and Jenero, in any combination, fail to overcome the deficiencies of Sarojam. 
Applicant submits that no combination of Sarojam and Kim teaches or suggests controlling a position or size of a displayed region of interest box during color Doppler image acquisition. Applicant further submits that Sarojam teaches only control of the movement of the probe in the image acquisition mode, and Kim merely teaches general color box position and size information input by a user. 
Applicant submits that no combination of Sarojam, Kim, and Jenaro can reasonably be said to achieve or render obvious independent claim 1, and further submits that claims 3, 4, and 12 are allowable for at least the same reasons as above relative to claim 1. 

	In response, Examiner respectfully submits that these arguments are not persuasive, and further submits that the combination of Sarojam and Kim disclose every aspect of dependent claims 3, 4, and 12. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., control) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner respectfully submits that claim 1 does not have a requirement of being performed during color Doppler image acquisition. For this reason, the argument that the prior art reference does not disclose controlling a displayed region of interest during color Doppler image acquisition is moot, as this is not required by the claim. 
Examiner further respectfully submits that Applicant’s argument that Kim “merely teaches general color box position and size information input by a user” is not persuasive, as position and size information being input by a user is very relevant to the present application. 
	Dependent claims 3, 4, and 12 therefore also remain rejected. Each of these dependent claims is addressed individually in the 35 U.S.C. 103 rejection section of the present Office Action.

Furthermore, in Applicant’s arguments with respect to the combination of Sarojam and Kim, it appears that Applicant is arguing against each of these references individually as opposed to arguing the combination of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also see MPEP 2145(IV). 

Regarding the newly added claims, Examiner respectfully submits that new claims 21-23 are also rejected, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Regarding the request for rejoinder of the withdrawn claims, Examiner respectfully submits that independent claim 1 is not presently in condition for allowance; accordingly, Examiner respectfully submits that withdrawn independent claims 13 and 16 are also not in condition for allowance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Orchard (US 2002/0143489 A1, hereinafter “Orchard”) discloses a method and apparatus for controlling a computing system, which is “a handheld computing device … comprising a motion detection sensor(s) and a motion control agent” (Orchard: Abstract). Furthermore, the “motion detection sensor(s) detect motion of the computing device in one or more of six (6) fields of motion and generate an indication of such motion. The motion control agent, responsive to the indications of motion received from the motion sensors, generate control signals to modify one or more of the operating state and/or the displayed content of the computing device based, at least in part, on the received indications” (Orchard: [0005]). 
Hong et al. (WO 2012/050377 A2, hereinafter “Hong”) discloses an apparatus and method for controlling motion-based user interface (Title) in which “a touch screen displays an image” (Abstract), “a sensor unit senses a motion of the apparatus, a motion calculator calculates a degree of the motion of the apparatus” (Abstract), “receives information about the degree of the motion of the apparatus from the motion calculator, and determines whether to change the size of the image or the position of the image” (Abstract). Although Hong is not directed to color Doppler ultrasound images, the motion-based control of user interface as a means to change the size of the image of the position of the image reads on certain aspects of the claimed invention. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner of Art Unit 3793